          Case 5:20-cr-00040-JA-PRL Document 123 Filed 03/22/21 Page 1 of 1 PageID 433
                   ELEVENTH CIRCUIT TRANSCRIPT INFORMATION FORM
PART I.                                  TRANSCRIPT ORDER INFORMATION
Appellant to complete and file with the District Court Clerk and the Court of Appeals Clerk within 14 days of the filing of the notice of
appeal in all cases, including those in which there was no hearing or for which no transcript is ordered.

Short Case Style: UNITED STATES OF AMERICA                       vs Christina Lynn Catalano
District Court No.: 5:20-cr-40-JA-PRL    Date Notice of Appeal Filed: 3/5/2021        Court of Appeals No.: 21-10759
                                                                                                                                     (If Available)
CHOOSE ONE: ‫ ܆‬No hearing ‫ ܆‬No transcript is required for appeal purposes ‫ ܆‬All necessary transcript(s) on file
                          ‫ ܆‬I AM ORDERING A TRANSCRIPT OF THE FOLLOWING PROCEEDINGS:

Check appropriate box(es) and provide all information requested:
                                 HEARING DATE(S)                        JUDGE/MAGISTRATE                        COURT REPORTER NAME(S)
‫ ܆‬Pre-Trial Proceedings
‫ ܆‬Trial
‫ ܆‬Sentence
‫ ܆‬Plea       11/30/2020                                               Philip Lammens                               Shannon Bishop

‫ ܆‬Other 9/9/2020; 10/8/2020; 2/12/2021 & 2/17/2021               Philip Lammens & Elizabeth Jenkins                Shannon Bishop

METHOD OF PAYMENT:
‫ ܆‬I CERTIFY THAT I HAVE CONTACTED THE COURT REPORTER(S) AND HAVE MADE SATISFACTORY
  ARRANGEMENTS WITH THE COURT REPORTER(S) FOR PAYING THE COST OF THE TRANSCRIPT.
‫ ܆‬CRIMINAL JUSTICE ACT. Attached for submission to District Judge/Magistrate is my completed CJA Form 24 requesting authorization
     for government payment of transcript. [A transcript of the following proceedings will be provided ONLY IF SPECIFICALLY AUTHORIZED
     in Item 13 on CJA Form 24: Voir Dire; Opening and Closing Statements of Prosecution and Defense; Prosecution Rebuttal; Jury Instructions.]

Ordering Counsel/Party:     Shehnoor Kaur Grewal

Name of Firm:    Federal Public Defender's Office

Address: 2075 W. First Street, Suite 300, Fort Myers, FL 33901
E-mail:    shehnoor_grewal@fd.org                                                                          Phone No.: 239-334-0397
I certify that I have completed and filed PART I with the District Court Clerk and the Court of Appeals Clerk, sent a copy to the appropriate Court
Reporter(s) if ordering a transcript, and served all parties.

DATE: 3/22/2021              SIGNED: /s/ Shehnoor Kaur Grewal                                         Attorney for: Christina Lynn Catalano


PART II.                             COURT REPORTER ACKNOWLEDGMENT
Court Reporter to complete and file with the District Court Clerk within 14 days of receipt. The Court Reporter shall send a copy to
the Court of Appeals Clerk and to all parties.
Date Transcript Order received: 3/22/2021
‫܆‬                                                                                       3/22/2021
X Satisfactory arrangements for paying the cost of the transcript were completed on:
‫ ܆‬Satisfactory arrangements for paying the cost of the transcript have not been made.
No. of hearing days: 5              Estimated no. of transcript pages: 135            Estimated filing date: 4/21/2021
DATE: 3/22/2021          SIGNED: s/Shannon M. Bishop                                  Phone No.: (904)549-1307
NOTE: The transcript is due to be filed within 30 days of the date satisfactory arrangements for paying the cost of the
transcript were completed unless the Court Reporter obtains an extension of time to file the transcript.

PART III.         NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN DISTRICT COURT
Court Reporter to complete and file with the District Court Clerk on date of filing transcript in District Court. The Court
Reporter shall send a copy to the Court of Appeals Clerk on the same date.
This is to certify that the transcript has been completed and filed with the district court on (date): 4/7/2021
Actual No. of Volumes and Hearing Dates: 4 Volumes
Date: 4/7/2021                         Signature of Court Reporter:           s/Shannon M. Bishop, RDR, CRR, CRC

                                                                                                                                           Rev. 5/14
